Citation Nr: 1602727	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  06-02 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for a cervical strain after June 2, 2008. 
 
2.  Entitlement to an initial rating in excess of 10 percent disabling for a lumbar strain with degenerative joint disease after June 2, 2008. 
 
3.  Entitlement to an initial rating in excess of 10 percent disabling for IBS after June 2, 2008 and in excess of 30 percent disabling after October 9, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty from September 1993 to September 1999 and from February 2003 to December 2003. 

These matters come before the Board of Veterans' Appeals (Board) from a January 2005 rating decision, which in part granted service connection for cervical and lumbar spine disorders and assigned initial noncompensable evaluations for these disorders.  In April 2007, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  The transcript is of record

In November 2007 the Board remanded this matter for further development. 

While this matter was pending on remand, the RO in an August 2009 rating decision, granted increased ratings of 10 percent each for the cervical spine and lumbar spine disabilities, each effective the December 24, 2003 date of initial entitlement.  This decision also granted service connection for a bilateral hand disorder that had also been remanded, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

The Board also notes that the Board's November 2007 remand included directing the RO to issue the Veteran a statement of the case (SOC) that addresses the issue of entitlement to an initial compensable rating for irritable bowel syndrome (IBS). See 38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2015), Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently the RO issued a SOC addressing this issue in April 2008.  Thereafter in May 2008 the Veteran submitted statements that described symptoms of his IBS, which the Board construed as a timely substantive appeal for his IBS.  

The Board decided in a March 2014 decision, the increased rating claims as staged from initial entitlement up to June 2, 2008.  The issues as indicated on the title page herein were remanded at that time.

While this matter was pending on remand the RO, in a January 2015 rating decision, granted an increased rating of 30 percent for IBS, effective October 9, 2014.  This decision also granted service connection for a right knee disability that had also been remanded, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158  (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the increased rating issues are not the maximum allowable ratings, these remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to increased ratings for the cervical spine and lumbar disabilities after June 2, 2008 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From June 2, 2008, the Veteran's digestive disorder most closely approximates frequent episodes of bowel disturbance with abdominal distress.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent disabling for IBS after June 2, 2008 and in excess of 30 percent disabling after October 9, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at an April 2007 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 


The Board has reviewed the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is challenging the rating assigned for his IBS disability, which was granted effective from December 24, 2003, the date of initial entitlement.  The Board's decision in this matter shall address the initial rating for this disability after the date of a June 2, 2008 VA examination, with the prior period being finally decided, and denied, by a March 2014 Board decision. 

The Veteran was afforded a VA examination for his IBS in October 2014, the Veteran reported that he had two to three days of constipation, two to three times in one day, with abdominal distress.  The Veteran weighs 200 pounds and is 70 inches tall.  He had good appetite and a stable weight, with an unrestricted diet.  The examiner indicated that the Veteran had frequent disturbances of his bowel with abdominal distress but these episodes were not constant.  He had no weight loss and no malnutrition.  His intestinal condition did not impact his ability to work.  The examiner indicated that the Veteran's IBS was of moderate severity.  There were no symptoms of fecal leakage or any other symptoms such as recurrent epigastric distress with dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain or productive of considerable impairment of health.  

The Rating Schedule states that there are diseases of the digestive system which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.113, 4.114.  The Rating Schedule prohibits DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, from being combined with each other.  A single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  As such, the Board will evaluate the evidence of record, along with the criteria noted under DCs 7319 and 7346, and award a rating for the predominant disability picture from both digestive disorders. 

The Veteran's IBS or irritable colon syndrome is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Board finds that this Diagnostic Code encapsulates the Veteran's predominant disability picture with regard to his specific symptomatology.  According to Diagnostic Code 7319, a non-compensable evaluation is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent evaluation, the highest schedular rating available, is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

Based on a review of the foregoing, the Board finds that even with application of consideration of the benefit of the doubt, the criteria for a rating higher than 10 percent after June 2, 2008 and higher than 30 percent after October 9, 2014 must be denied.  38 C.F.R. § 4.7. 

Generally the Veteran has described symptoms that include regular (although not constant) episodes of constipation.  Such symptoms detailed above, are shown to more closely resemble moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7319. 

However, the symptoms do not more closely resemble severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, nor do they resemble symptoms of impairment of sphincter control with occasional involuntary bowel movements, necessitating wearing of a pad.  The Veteran has not described symptoms as causing constant abdominal distress.  Finally the Veteran's symptoms are not described as resembling that of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

In sum the evidence supports a 10 percent rating but no more for the Veteran's IBS from June 2, 2008.  The Board leaves undisturbed the RO's finding that the Veteran's IBS should be rated as 30 percent disabling from October 9, 2014.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here for the remaining issues.  The Veteran's service-connected disability is manifested by signs and symptoms such as constipation and epigastric discomfort.  These signs and symptoms are contemplated by the rating schedule.  In summary, the schedular criteria for gastrointestinal disabilities contemplate a variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for gastrointestinal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, there is no indication that his work as a police officer has been impacted by his gastrointestinal symptoms and he had no periods of hospitalization.  The Board finds, therefore, that the Veteran's service-connected disability decided herein do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent disabling for IBS after June 2, 2008 and in excess of 30 percent disabling after October 9, 2014 is denied.


REMAND

The March 2014 remand noted that private treatment records, relevant to the Veteran's claims for increased ratings for his lumbar spine and cervical spine disabilities, had been associated with the electronic record after the most recent AOJ adjudication in February 2010; however, there was no waiver of AOJ adjudication.  Unfortunately, the January 2015 supplemental statement of the case also did not consider these private treatment records when denying the Veteran's claims for increased ratings.  Thus, on remand, the AOJ must promulgate an additional adjudicatory document with consideration of the private treatment records associated with the Virtual VA file in February 2014.

The Board's March 2014 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the AOJ is required to conduct the development requested by the Board in order for the Veteran's claims to be fully and fairly adjudicated.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim with consideration of the private treatment records associated in February 2014 and any other evidence not considered in prior AOJ adjudications.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and be given the requisite opportunity to respond.  The case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


